Citation Nr: 1232183	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  11-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  Service in Korea and the award of the Combat Infantry Badge is indicated by the evidence of record.
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

The Board notes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See the August 2012 Informal Hearing Presentation.

In September 2011, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a June 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of Vietnam, and there is no competent evidence that he was exposed to herbicides during active duty. 

2.  Prostate cancer did not manifest within a year of service discharge and the preponderance of the evidence is against a finding that the Veteran has prostate cancer related to service.



CONCLUSION OF LAW

The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated during active military service, to include as due to herbicide exposure; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for prostate cancer.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In September 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination for his prostate cancer and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in November 2011 and a report of the examination was associated with his claims folder.  The AMC readjudicated the Veteran's prostate cancer claim in the June 2012 SSOC.  

To this extent, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2010, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.
Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

The Board notes that the Veteran's Surgeon General's Office (SGO) records are not associated with the claims folder.  In this regard, according to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A.                    § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination in November 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his March 2011 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for prostate cancer

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including prostate cancer, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  Included among these diseases is prostate cancer.  38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As has been explained above, the Veteran's SGO records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In any event, the loss of the Veteran's SGO records, although regrettable, is not crucial to the outcome of this case.  In this regard, as will be explained in greater detail below, the Board finds that the Veteran received in-service treatment for an enlarged prostate.

The Veteran is claiming entitlement to service connection for prostate cancer, which he contends is due to his military service, to include in-service herbicide exposure during service in Korea.  See, e.g., the Veteran's claim for VA benefits dated in April 2010.  While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to a herbicide agent, the Veteran's personnel records do not show, and the Veteran does not contend, that he ever served in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Therefore, the Board finds that there is no evidence which demonstrates that the Veteran served in-country in Vietnam to warrant presumptive service connection for his prostate cancer based on herbicide exposure therein.  

Even though the Veteran has not been shown to warrant a regulatory presumption of service connection for his prostate cancer as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee, supra (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

With this in mind, the Board observes the Veteran's contention that during his period of service in Korea, he was exposed to herbicides.  See, e.g., the Veteran's notice of disagreement dated August 2010.  However, the Board notes that the Veteran's contentions as to herbicide exposure are not supported by his service records.  In this regard, the NPRC concluded in a report dated May 2010 that there was no record of exposure to herbicides during the Veteran's period of military service.  Furthermore, the Veteran has not presented any evidence that he is competent to offer opinions regarding the presence of any particular herbicides that were sprayed during his service in Korea.  He has not presented any evidence that he is competent to offer opinions regarding the chemical makeup of any particles contained in the spray which was used.  As such, his statements regarding in-service exposure to herbicides have no probative value and do not show exposure to herbicide.

In reaching this conclusion, the Board observes that the Veteran submitted an article documenting the use of aerial spraying by the United States Air Force during the Korean War.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board also notes that the Veteran received the Combat Infantryman Badge, and that 38 U.S.C.A. § 1154(b) states that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  In this case, the Veteran's claim that he was exposed to herbicides during service in Korea, is not consistent with the circumstances of his military service.  The evidence does not show, nor does the Veteran alleges, that he was an active participant in the application of herbicide agents.  Moreover, the weight of the evidence does not show that he was exposed to herbicides during his military service.  Specifically, as discussed above, the NPRC concluded such in the May 2010 report.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to a finding that the Veteran was exposed to herbicides during his military service. 

As service connected based on alleged in-service herbicide exposure is not warranted, the Board will therefore review the Veteran's prostate cancer claim to determine whether service connection may be awarded based on direct service connection or as a chronic disability.  As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.  

As to Hickson element (1), current disability, the competent medical evidence of record indicates treatment on multiple occasions for prostate cancer.  See, e.g., a VA treatment record dated in April 2010.   Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for moderate chronic prostatitis in March 1953.  The remainder of the Veteran's service treatment records, to include his September 1954 separation examination, is absent any complaints of or treatment for a prostate disability.  Additionally, the record does not reflect medical evidence showing any manifestations of prostate cancer during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of prostate cancer until 1995 (more than 40 years after his separation from active service).
  
Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current prostate cancer is not related to his military service.

Specifically, the Veteran was afforded a VA prostate DBQ examination in November 2011.  Pertinently, the examiner considered the Veteran's in-service treatment for moderate chronic prostatitis.  Despite the Veteran's in-service treatment, the VA examiner concluded that the Veteran's current prostate cancer "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale for her conclusion was based on her finding that there was no medical correlation between the Veteran's treatment for prostatitis in 1953 and his present prostate cancer which was diagnosed in 2005 and she found no evidence of any symptoms of prostatitis at the time of the Veteran's separation from service.  In particular, she noted that the Veteran's separation examination was negative for any genitourinary system.  The examiner further reported that the prostatitis that was treated in 1953 does not cause prostate cancer which was diagnosed in 2005 and the Veteran's prostate-specific antigen was normal until 1995 and also there was no evidence of any prostate condition after discharge from military service until 1996.  She noted that the Veteran's prostate-specific antigen had been gradually increased only after 1996 and he had transrectal ultrasonography of the prostate biopsy done in March 2005 which was reported as adenocarcinoma and he is currently receiving medication. 

The November 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the November 2011 VA examiner's opinion appears to be consistent with the Veteran's documented medical history, which is absent any report of symptomatology of prostate cancer for several years after service.  

The Board observes that the Veteran submitted medical articles which discussed veterans who served in the Korean War and their subsequent development of prostate cancer.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the medical articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, as noted above, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, Libertine, all supra.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including an enlarged prostate), has presented no probative clinical evidence of a nexus between his prostate cancer and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current prostate cancer.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his prostate cancer and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the November 2011 VA examiner's opinion is consistent with the objective medical evidence of record or, specifically, the lack of prostate cancer for decades after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had symptoms of prostate cancer continually since service.  However, the first postservice evidence of complaint of, or treatment for, prostate cancer is in 1995.  See the November 2011 VA examination report.  This was more than 40 years after the Veteran left service in September 1954.  The Board also notes that an examination of the Veteran's prostate during an April 1994 VA examination was normal.  

While the Veteran is competent to report an enlarged prostate over the years since service, this history is inconsistent with the medical evidence of record.  Specifically, the Board notes that a genitourinary examination in conjunction with his September 1954 separation examination was normal.  Additionally, the April 1994 VA examination indicates that an examination of the Veteran's prostate was normal.  These normal findings, obtained nearly 40 years from each other, contradict the Veteran's current assertions that he has prostate problems continuously since service.  Thus, the Board finds that the Veteran's current statements regarding a continuity of prostate cancer symptomatology since service are not credible.  His September 1954 separation examination from service, April 1994 VA examination, and the November 2011 VA examination contradict any current assertion that his current prostate cancer was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for prostate cancer for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.  Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs 


